                                   IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE WESTERN DISTRICT OF LOUISIANA
                                             ALEXANDRIA DIVISION
IN RE:                                                                                                       17-80246
John Perry Hodges, Jr.                                                                                       Chapter 13
Ericka Dawn Hodges
DEBTOR(S)


                                       OBJECTION TO CONFIRMATION OF PLAN

          NOW INTO COURT comes Jon C. Thornburg, Chapter 13 Standing Trustee, who objects to confirmation of the plan
to be heard on December 20, 2018 in that:

         1.     The proposed total paid in amount is incorrect. Total paid in should be $ $67,080.00 through month 19,
                October 2018, not $69,206.00.
         2.     The plan does not identify changes made to Part 3.2.

                WHEREFORE, the trustee moves this court for an order denying confirmation of the plan, and granting Debtors a
reasonable period of time to submit an amended/modified plan which cures the objections above raised and/or dismissing this
case and for all other just and proper relief.


         Respectfully submitted this 13th day of December, 2018.



                                                           JON C. THORNBURG
                                                           CHAPTER 13 STANDING TRUSTEE

                                                           /s/ Ryan Robison
                                                           Jon C. Thornburg, Trustee
                                                           Ryan Robison, Staff Attorney (Bar Roll #30695)
                                                           Brandi M. Jolley, Staff Attorney (Bar Roll #32170)
                                                           P.O. Box 11877
                                                           Alexandria, LA 71315
                                                           (318) 448-1306

                                                 CERTIFICATE OF SERVICE

          I DO HEREBY CERTIFY that a true and correct copy of the above and foregoing Objection to Confirmation of Plan
has this day been served on the debtor(s) and the attorney for the debtor(s) by placing a copy of the same in the United States
Mail, postage prepaid, addressed to:

John Perry Hodges, Jr.                                        THOMAS C. MCBRIDE
Ericka Dawn Hodges                                            301 JACKSON ST., STE 101
290 Bottom Road                                               ALEXANDRIA, LA 71301
Kelly, LA 71441

         Alexandria, Louisiana, this 13th day of December, 2018.

                                                                                By: /s/ Ryan Robison




   17-80246 - #96 File 12/13/18 Enter 12/13/18 15:49:20 Main Document Pg 1 of 1
